DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 36 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 36 and 40:
The claims are indefinite and could not be properly understood because it is not clear from claim 36 what is referenced as “defining sphere”.
Sphere is a round body whose surface is at all points equidistant from the center.
What is referenced as “defining a sphere”?

What is required by the claims?
The claims could not be properly understood in view of the specification.
The relevant place wherein the specification mentions “a sphere” is paragraph [0006]. The referenced paragraph states:
“[0006] The effective thickness may be determined by a) defining geometry of a sphere, the sphere having a volume that is entirely encompassed by an internal volume of a representation of the 3D-printed part; and b) determining the effective thickness based on a radius of the sphere. The sphere may be the largest sphere that can be entirely encompassed by the internal volume. The geometry of the sphere may be defined by a) producing a random sampling of points from the representation; b) calculating, for each of the points, a distance from the point to a closest surface; and c) determining the radius of the sphere as a maximum of the calculated distances. Alternatively, the geometry of the sphere may be defined by a) generating a uniform grid sampling of points at the representation; b) calculating, for each of the points, a distance from the point to a closest surface; and c) determining the radius of the sphere as a maximum of the calculated distances. The center of the sphere may coincide with a point interior to the 3D-printed part that is a maximum distance from any surface of the 3D-printed part.”
Do the applicants mean determining the size/radius of the sphere?


The claim is indefinite and could not be properly understood because it is not clear how the limitations recited by this claim are related to the subject matter recited by the parent claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 21, 22, 30, 31, 36, 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicants amended the claims to recite “calculating a debinding time proportional to effective thickness raised to the exponent”.

Such is not supported by the original disclosure.
The original disclosure fails to support “calculating a debinding time proportional to effective thickness raised to the exponent”.
The original disclosure fails to support “conducting a debinding process on the printed part or the part to be printed according to the debinding time” that was calculated “proportional to effective thickness raised to the exponent”.
The applicants have not identified the parts of the original disclosure that supports the referenced limitations.
The examiner was not able to find the support for the referenced limitation in the original disclosure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 30, 31, 36 and 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 16-20 of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent disclose the limitations of the instant claims.

Claims 21, 22, 30, 31, 36 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-27 and 32-33 of copending Application No. 16/561,628 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the referenced applications recite the limitations of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that claims as amended correspond to the requirements of 35 USC 112.
The amended claims were examined and are the subject of the rejections provided above.
The applicants’ arguments are not found persuasive for the reasons provided in the rejections.
The applicants have not addressed the rejection of claim 31 under 35 USC 112 that was made in the previous Office action. The rejection is maintained.


In contrast to the applicants’ allegation no double patenting rejection over the claims of the application 10/654,102 has been included in the previous Office action. 
In the previous Office action, the claims were rejected over the claims of US Patent 10,654,102 and the claims of co-pending Application No. 16/561,628.
The applicants have neither filed a disclaimer to obviate the referenced rejections, nor rebut the rejections on the merits. The applicants merely stated that no terminal disclaimer is necessary at this time.
The double patenting rejections are maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0154439, 2018/0154574, and 2018/0154580 are cited to show the state of the art with respect to debinding methods. The referenced documents teach that it was known that debinding time depends from the thickness of the part.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711